Exhibit 10.43

AMENDED AND RESTATED EXECUTIVE RETIREMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE RETIREMENT AGREEMENT (this “Agreement”) is
entered into effective the 22nd day of August 2012 by and between The GEO Group,
Inc. (“Company”) and George C. Zoley (“Executive”), or collectively, “the
Parties,” and supersedes and replaces any prior written retirement agreement
between the Parties.

WHEREAS, the Executive and the Company previously entered into an Amended
Executive Retirement Agreement dated January 17, 2003 (the “Prior Retirement
Agreement”); and

WHEREAS, the Executive and the Company wish to amend the Prior Retirement
Agreement and replace the Prior Retirement Agreement with this Agreement in
order to facilitate the continued employment of the Executive under restructured
terms and conditions that will benefit the Parties by more closely aligning the
terms of the Agreement with the currently prevailing compensation practices; and

WHEREAS, the basic terms and conditions of this Agreement were reviewed and
approved by the Board of Directors of the Company and the Compensation Committee
members of the Board of Directors of the Company at a meeting held on the 16th
day of August 2012;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration the receipt and adequacy of which
is hereby acknowledged, the Parties hereby agree as follows:

1. EMPLOYMENT. The Company currently employs the Executive as Chairman & Chief
Executive Officer. The Executive and the Company have entered into the Third
Amended and Restated Executive Employment Agreement effective August 22, 2012
(the “Third Amended and Restated Executive Employment Agreement”) relating to
the Executive’s employment with the Company.

2. RETIREMENT DATE. The Executive was first eligible to retire upon the
Executive’s 55th birthday, which was February 7, 2005 and thus is eligible to
retire as of the effective date of this Agreement.

3. TERMINATION. Either the Company or the Executive may terminate the
Executive’s employment at any time and for any reason in accordance with the
terms and conditions set forth in the Third Amended and Restated Executive
Employment Agreement.

4. RETIREMENT RIGHTS FULLY VESTED. Notwithstanding the termination of the
Executive’s employment with the Company for any reason whatsoever, the
Executive’s rights hereunder are fully vested.



--------------------------------------------------------------------------------

5. RETIREMENT PAYMENTS AND ANNUITY FUNDING AMOUNT. Upon the date the Executive
actually retires from employment with the Company, the Company will pay to the
Executive in one lump sum payment an amount of money equal to the amount set
forth in the following Retirement Payment Table which corresponds to the
Executive’s age on the date he retires. If the Executive should die before he
actually retires from the Company, the Company shall immediately pay to the
Executive’s

Beneficiar(ies) or Estate the amount the Company would have paid to the
Executive had he retired immediately prior to his death. The amount payable
under this Section 5 is referred to as the “Annuity Funding Amount.”

RETIREMENT PAYMENT TABLE

 

RETIREMENT

AGE

 

ANNUITY

FUNDING

AMOUNT

62

  6,570,198

63

  6,826,873

64

  7,092,162

65

  7,369,509

66

  7,657,192

67

  7,956,934

68

  8,267,011

69

  8,589,147

70

  8,925,065

71 or older

  9,273,040

 

6. BENEFICIARY. The Beneficiary (or Beneficiaries) of any payments to be made
after the Executive’s death shall be as designated by the Executive and shown on
Exhibit A attached hereto or such other person or persons as the Executive shall
designate in writing to the Company. If the Executive has made no effective
designation of Beneficiaries, any such payments shall be made to the Executive’s
Estate.

7. RESTRICTION AND NON-COMPETITION. The Executive shall not for a period of two
years following termination of the Executive’s employment with the Company,
either directly or indirectly, accept employment with, render service,
assistance or advice to, own, manage, operate, control or participate in the
ownership, or allow his name to be used by any competitor of the Company unless
approved by the Board of Directors of the Company. Determination by the Board of
Directors of the Company that the Executive has engaged in any such activity
shall be binding and conclusive on all parties, and in addition to all other
rights and remedies which Company shall have, neither the Executive nor
Beneficiary shall be entitle to any payments hereunder.

 

2



--------------------------------------------------------------------------------

8. INSURANCE. If the Company shall elect to purchase a life insurance contract
to provide the Company with funds to make payments hereunder, the Company shall
at all times be the sole and complete owner and beneficiary of such contract,
and shall have the unrestricted right to use all amounts and exercise all
options and privileges thereunder without knowledge or consent of the Executive
or Beneficiary or any other person, it being expressly agreed that neither the
Executive nor Beneficiary nor any other person shall have any right, title or
interest whatsoever in or to any such contract.

9. SOURCE OF PAYMENTS. The Executive, Beneficiary and any other person or
persons having or claiming a right to payments hereunder or to any interest in
this Agreement shall rely solely on the unsecured promise of the Company set
forth herein, and nothing in this Agreement shall be construed to give the
Executive, Beneficiary or any other person or persons any right, title, interest
or claim in or to any specific asset, fund, reserve, account or property of any
kind whatsoever owned by the Company or in which it may have any right, title or
interest now or in the future, but the Executive shall have the right to enforce
his claim against the Company in the same manner as any unsecured creditor.

10. AMENDMENT. This Agreement may be amended at any time or from time to time by
written agreement of the parties.

11. ASSIGNMENT. Neither the Executive, nor Beneficiary, nor any other person
entitled to payments hereunder shall have power to transfer, assign, anticipate,
mortgage or otherwise encumber in advance any of such payments, nor shall such
payments be subject to seizure for the payment of public or private debts,
judgments, alimony or separate maintenance, or be transferable by operation of
law in event of bankruptcy, insolvency or otherwise.

12. BINDING EFFECT. This Agreement shall be binding upon the parties hereto,
their heirs, executors, administrators, successors and assigns. The Company
agrees it will not be a party to any merger, consolidation or reorganization,
unless and until its obligations hereunder shall be expressly assumed by its
successors.

13. SECTION 409A OF THE CODE. It is the intention of the Parties that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury Regulations and other guidance promulgated
or issued thereunder, to the extent that the requirements of Section 409A of the
Code are applicable thereto, and this Agreement shall be construed in a manner
consistent with that intention. If the Executive or the Company believes, at any
time, that any such benefit or right that is subject to Section 409A of the Code
does not so comply, it shall promptly advise the other and shall negotiate
reasonably and in good faith to amend the terms of such benefits and rights such
that they comply with Section 409A of the Code (with the most limited possible
economic effect on the Executive and on the Company).

 

3



--------------------------------------------------------------------------------

If and to the extent required to comply with Section 409A of the Code, any
payment or benefit required to be paid hereunder on account of termination of
the Executive’s employment, service (or any other similar term) shall be made
only in connection with a “separation from service” with respect to the
Executive within the meaning of Section 409A of the Code.

Notwithstanding any other provision of this Agreement, in the event the
Executive is treated as a “specified employee” under Section 409A of the Code
and any payment under this Agreement is treated as a nonqualified deferred
compensation payment under Section 409A of the Code, then to the extent required
by Section 409A, the payment of such amounts shall be delayed for six months and
a day following the effective date of the Executive’s termination of employment,
at which time a lump sum payment shall be made to the Executive consisting of
the sum of the delayed payments. This provision shall not apply in the event of
a specified employee’s termination of employment on account of death and, in the
event of a specified employee’s death during the aforementioned six-month and a
day period, such nonqualified deferred compensation may be paid at any time on
or after such specified employee’s death.

Neither the Company nor the Executive, individually or in combination, may
accelerate any payment or benefit hereunder that is subject to Section 409A of
the Code, except in compliance with Section 409A of the Code and this Agreement,
and no amount that is subject to Section 409A of the Code shall be paid prior to
the earliest date on which it may be paid without violating Section 409A of the
Code.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

The GEO Group, Inc. /s/ Richard H. Glanton

Richard H. Glanton

Chairman, Compensation Committee

 

EXECUTIVE /s/ George C. Zoley

George C. Zoley

Chairman & Chief Executive Officer

 

 

 

 

4



--------------------------------------------------------------------------------

Exhibit A

Beneficiaries

Donna Zoley

 

5